Citation Nr: 0829006	
Decision Date: 08/26/08    Archive Date: 09/02/08

DOCKET NO.  03-25 411	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
hypertension.

2.  Entitlement to a compensable evaluation for deviated 
nasal septum with polyps, post operative.

3.  Entitlement to a compensable evaluation for hemorrhoids, 
post operative.

4.  Entitlement to a compensable evaluation for seborrheic 
keratosis, upper chest, low back, and right cheek.

5.  Entitlement to a compensable evaluation for tinea pedis, 
bilateral, with ingrown toenails, great toes, bilateral, post 
operative.

6.  Entitlement to a compensable evaluation for cluster 
headaches.

7.  Entitlement to service connection for upper right 
quadrant pain.

8.  Entitlement to service connection for high frequency 
hearing loss.

9.  Entitlement to service connection for sleep apnea.

10.  Entitlement to service connection for high 
cholesterol/hypercholesterolemia.

11.  Entitlement to service connection for benign colon 
polyps.

12.  Entitlement to service connection for epigastric 
discomfort.

13.  Entitlement to service connection for benign tumor, left 
hand.

14.  Entitlement to service connection for diabetes mellitus, 
including as secondary to Agent Orange exposure.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from July 1962 to January 
1989.  

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

The Board remanded these claims to the RO for additional 
action in May 2006.


FINDING OF FACT

On August 11, 2008, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
veteran, through his authorized representative, that he 
wished to withdraw all of the claims on appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal are met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  The appellant or his 
or her authorized representative may request withdrawal.  38 
C.F.R. § 20.204 (2007).  In this case, on August 11, 2008, 
prior to the promulgation of a decision in the appeal, the 
Board received notification from the veteran, through his 
authorized representative, that he wished to withdraw all of 
the claims on appeal.  Hence, there remain no allegations of 
errors of fact or law for appellate consideration and the 
Board does not have jurisdiction to review the appeal.


ORDER

The appeal is dismissed.



		
V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


